Citation Nr: 0711429	
Decision Date: 04/18/07    Archive Date: 05/01/07

DOCKET NO.  04-38 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for non-Hodgkin's lymphoma, 
to include as a residual of exposure to ionizing radiation 
during service.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from March 
1954 to November 1957 and from February 1962 to October 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 19YY rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  That rating decision, in part, 
denied service connection for non-Hodgkin's lymphoma due to 
radiation exposure.  

In December 2005, a hearing was held before the undersigned  
Veterans Law Judge who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107(b) (c) 
(West 2002).  A copy of the transcript of that hearing is of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On March 3, 2006, the Court issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Accordingly, additional notice should be provided to the 
veteran.  

The veteran claims that he was exposed to radiation during 
active service and that this exposure caused his non-
Hodgkin's lymphoma.  There is competent medical evidence of 
record confirming the veteran's diagnosis of non-Hodgkin's 
lymphoma.  Under 38 C.F.R. § 3.309(d)(2)(2002) lymphomas are 
diseases specific to radiation-exposed veterans.  A lymphoma 
is also a "radiogenic disease" as defined by 38 C.F.R. 
§ 3.311(b)(2)(2002).  

Claims based on exposure to ionizing radiation under 
38 C.F.R.§§ 3.309 (d), 3.311 (2002) require specific 
development with respect to establishing participation in 
radiation risk activities and the dose of radiation that a 
veteran may have been exposed to during service.  The 
evidence of radiation exposure during service and the level 
of the exposure are critical to the type of claim presently 
before the Board.  Obtaining such evidence is problematic for 
the claimant because this evidence is held by the government, 
and often the circumstances of exposure to radiation during 
service were the result of classified operations.  

The veteran asserts that he believes that he was exposed to 
ionizing radiation during his period of service in the Air 
Force from 1954 to 1957.  During service he flew missions 
aboard Air Force planes conducting mapping missions.  He 
claims that he flew missions in the Pacific during which he 
flew over, or landed on, islands that had been contaminated 
with radiation as a result of atmospheric detonation of a 
nuclear device.  He specifically indicates a presence at, or 
near, Eniwetok Island.  Review of the veteran's DD 214 for 
the applicable period of time does confirm nine months of 
foreign service.  However, his service personnel records for 
this period of time have not been obtained.  This should be 
done.  VA's duty to assist is heightened when records are in 
the control of a government agency.  Gobber v. Derwinski, 2 
Vet. App. 470 (1992).



Accordingly, the case is REMANDED for the following action:

1. Issue VCAA notice with regard to the 
issue of entitlement to service 
connection for non-Hodgkin's lymphoma, 
to include as due to exposure to 
ionizing radiation, in accordance with 
the decision in Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), as well as 38 U.S.C.A. 
5102, 5103, and 5103A, 38 C.F.R. § 
3.159, and any other applicable legal 
precedent.  Specifically, the appellant 
and his representative should be 
informed as to the information and 
evidence necessary to substantiate the 
claim for service connection for non-
Hodgkin's lymphoma, including which 
evidence, if any, the veteran is 
expected to obtain and submit, and 
which evidence will be obtained by VA.  
The veteran should also be advised to 
send any evidence in his possession 
pertinent to her appeal to the VA.  
Additionally, the veteran should be 
advised of what information and 
evidence not previously provided, if 
any, will assist in substantiating or 
is necessary to substantiate the 
elements of the claim, including notice 
that a disability rating and an 
effective date for the award of 
benefits will be assigned if service 
connection is awarded.

2.  Request complete copies of the 
veteran service personnel records for his 
period of active service from March 1954 
to November 1957.  If these records are 
unavailable, the request and negative 
response must be documented in the claims 
file.

3.  Send the veteran another letter to 
request he provide radiation exposure 
information to include dates and places 
of alleged exposure and units he was 
assigned to at the time of the claimed 
exposure.  Inform the veteran that 
response is required.  

4.  The RO should forward the necessary 
information to the appropriate Defense 
Department office to obtain confirmation 
of whether the veteran was exposed to 
ionizing radiation during active service 
from March 1954 to November 1957, and if 
so to obtain a dose estimate of radiation 
which the veteran was exposed to during 
active service.

5.  If confirmation of radiation exposure 
is obtained, and a dose estimate issued, 
then the case should be forwarded to the 
Under Secretary for Benefits for 
development as specified at §38 C.F.R. 
§ 3.311(c).  In this respect it may be 
necessary for referral of the all 
necessary information, including the 
entire claims file if necessary, to the 
Under Secretary for Health for 
preparation of a medical opinion as to 
whether the veteran's non-Hodgkin's 
lymphoma is related to any ionizing 
radiation exposure during service.  

5.  Thereafter, the RO should review the 
claims file and review the claim for 
service connection for non-Hodgkin's 
lymphoma.  If the benefit sought is not 
granted, the veteran and his 
representative must be furnished a 
supplemental statement of the case and 
should be given the opportunity to 
respond.  Thereafter, the record should 
be returned to the Board for appellate 
review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Mark W. Greenstreet 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


